DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 2 and the species of antibody and nonalcoholic steatohepatitis (NASH) in the reply filed on 1/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-9 and 24-25 are drawn to non-elected groups.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Claims 11-15 are drawn to subjects other than those with NASH and claims 19-23 are drawn to agents other than antibodies.
Claims 1-9 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
Claims 11-15 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
	Claims 10, 16-18 and 26-27 are being examined.

Priority
This application is a 371 of PCT/EP2018/075286 09/19/2018 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 173062293.0 09/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Page 5 line 28 refers to ‘DIB’. However, the reference should be to ‘DBI’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16-18 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of 
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claims 10 and 26 describe the agent based on functional properties where the activity is described broadly (page 5 lines 28-32).
With respect to functionalities of antibodies, Tiller et al. (‘Advances in Antibody Design’ Annu Rev Biomed Eng v17 2015 pages 191-216, printed as author manuscript pages 1-31; ‘Tiller’) teach that there are many challenges in generating mAbs and at the discovery stage, immunization affords limited control over antibody affinity and specificity (page 2 2nd complete paragraph). Tiller states the challenges can be addressed through screening a large number of antibody variants but it is impractical to use such screening methods alone to address many of the challenges (page 2 last paragraph). Tiller teach that the most important antibody attributes are binding affinity and specificity which involve optimizing the variable domains and the CDRs (page 3 first paragraph). In the instant case, the claims are not limited to any specific variable domains or CDRs yet the claims encompass functional limitations. MPEP 2161.01 I recognizes that the level of detail required to satisfy the written description requirement varies depending on the complexity and predictability of the relevant technology. Tiller expressly recognizes the complexity of optimizing antibody attributes (page 3 first paragraph). 
 (2) Scope of the invention/Partial structure/disclosure of drawings:

With respect to examples, the instant specification recites ‘antibodies specific for DBI (XXX)’ (page 43 line 10). The disclosure of ‘XXX’ is not recognized as an example. Since there are a substantial variety of antibodies possible within the genus, the examples do not constitute a representative number of species and do not sufficiently describe the genus claimed (see Gostelli above).
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 10 and 26 describe the agent based on functional properties where the activity is described broadly (page 5 lines 28-32).
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 
There is no specific adequate disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
Further, the importance of structure/function correlations has been highlighted by the courts (Abbvie Deutschland v. Janssen Biotech and Centorcor Biologics, App. No. 2013-1338, -1346 (Fed. Cir., July 1, 2014)). The Abbvie case involved antibodies and written description. The court stated: “We have held that “a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568– 69).”. The courts then further stated: “With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” (emphasis added) and then state: " Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, Abbvie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the ’128 and ’485 patents do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims.”
 (5) Method of making the claimed invention/actual reduction to practice:
The instant specification recites ‘antibodies specific for DBI (XXX)’ (page 43 line 10). The disclosure of ‘XXX’ is not recognized as an example. However, based on the unpredictability cited above, the mere making of an antibody would not necessarily result in antibodies with the required properties. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claims 10, 16-18 and 26-27 are broad and generic, with respect to all possible agents encompassed by the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 16-17 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (‘Diazepam-binding inhibitor mediates feedback regulation of pancreatic secretion and postprandial release of cholecystokinin’ The Journal of Clinical Investigation v105(3) February 2000 pages 351-359; ‘Li’).
	Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2). Li teach that the antibody was nd column 1st complete paragraph and page 358 1st complete paragraph and figures 6-8).
	In relation to the agent as recited in claims 10, 16-17 and 26, Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2). Although unclear, the antibody of Li has been interpreted as meeting the limitations of claim 17.
	In relation to the subject as recited in claims 10 and 26-27, Li teach that the antibody was administered to rats (abstract and page 354 first complete paragraph, page 355 2nd column 1st complete paragraph, page 358 1st complete paragraph and figures 6-8). The instant specification (pages 5-6 connecting paragraph) recognizes that treatment includes prophylactic treatment and rats have a liver. Since Li teach an agent as claimed such agent would function to ‘stimulate’ as in claim 10.

Claim(s) 10 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. (‘Caffeine stimulates hepatic lipid metabolism by the autophagy-lysosomal pathway in mice’ Hepatology v59(4) 2014 pages 1366-1380; ‘Sinha’).
	Sinha teach caffeine stimulates autophagy in mice (title and abstract and page 1375 paragraph connecting columns 1-2 and figure 7). Sinha teach that using a rodent model of NAFLD that they demonstrate that autophagy is associated with caffeine in vivo (page 1367 2nd paragraph).
In relation to the agent as recited in claims 10 and 26, Sinha teach caffeine stimulates autophagy in mice (title and abstract and page 1375 paragraph connecting columns 1-2 and 
In relation to the subject as recited in claims 10 and 26-27, Sinha teach that using a rodent model of NAFLD that they demonstrate that autophagy is associated with caffeine in vivo (page 1367 2nd paragraph). The instant specification (pages 5-6 connecting paragraph) recognizes that treatment includes prophylactic treatment and mice have a liver. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 16-18 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (US 2016/0250249; ‘Kroemer’) in view of Neess et al. (‘Long chain acyl-CoA esters in metabolism and signaling: role of acyl-CoA binding proteins’ Progress in Lipid .
	Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1). Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011). Kroemer suggest that the administration can be used in combination with another agent (section 0083).
	Kroemer does not teach the use of an antibody specific for DBI.
	Neess teach that DBI is also known as ACBP or ACBD1 (page 3 first paragraph). Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2). Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph).
	Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kroemer because Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) and Kroemer suggest that the administration can be used in combination with another agent (section 0083). Since Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2) and Neess teach that macroautophagy is induced in ACBP nd column). Thus based on the mechanism one would have been motivated to use known ACBP inhibiting agents such as the antibody taught by Li. One would have had a reasonable expectation of success since the components and their functions were known. Further, methods of administering were known.
	In relation to the agent as recited in claims 10, 16-17 and 26, Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2). Although unclear, the antibody of Li has been interpreted as meeting the limitations of claim 17. Further, Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011).
	In relation to the subject as recited in claims 10 and 26-27, Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). The instant specification (pages 5-6 connecting paragraph) recognizes that treatment includes prophylactic treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658